ACCEPTED
                                                                                                        06-15-00037-cr
                                                                                            SIXTH COURT OF APPEALS
                                                                                                  TEXARKANA, TEXAS
                                                                                                 6/24/2015 10:06:34 AM
                                                                                                      DEBBIE AUTREY
                                                                                                                CLERK



                              NO. 06-15-00037-CR
______________________________________________________________________________
                                                                  FILED IN
                                                           6th COURT OF APPEALS
                          In the Sixth Court of Appeals      TEXARKANA, TEXAS
                                Texarkana, Texas           6/24/2015 10:06:34 AM
                                                                DEBBIE AUTREY
______________________________________________________________________________
                                                                    Clerk
                             THE STATE OF TEXAS, Appellant

                                                V.

                               ERICA LYNN FULLER, Appellee

______________________________________________________________________________

                   On Appeal from the 6th Judicial District Court
                Lamar County, Texas; Trial Court Cause No. 25545;
                         Honorable Eric Clifford, Judge
______________________________________________________________________________

                FIRST UNOPPOSED MOTION TO EXTEND TIME
                  FOR FILING BRIEF OF ERICA LYNN FULLER
______________________________________________________________________________


TO THE HONORABLE COURT OF APPEALS:

       Appellee, Erica Lynn Fuller, in the above styled and numbered cause, hereby moves the

Court pursuant to Rule 38.6(d), Texas Rules of Appellate Procedure, for an extension of time to file

her brief. As grounds for such extension the Appellees would show unto the Court the following:

                                                 I.

       Appellee’s brief is currently due on July 6, 2015.

                                                II.

       Due to other commitments counsel for Appellee has been unable to devote adequate time to

the completion of research and finalization of the brief in this case. Some of the other obligations


Page -1-
of counsel during this time were as follows:

1.     A previously schedlued vacation during the week of June 9, 2015;

2.     Several contested non-jury matters;

3.     Representation of a licensed nurse before the Texas Board of Nursing; and

4.     Counsel was also involved in numerous other settings during this time.

                                                 IV.

       Due to the above matters and many others, counsel for Appellee has been unable to devote

sufficient time to the completion of the brief in this case by July 6, 2015.

                                                 V.

       The undersigned counsel has conferred with counsel for Appellant, who indicates that the

relief sought in this motion is not opposed.

       Therefore, Appellee would request an extension of thirty (30) days in which to file her brief.

The requested extension is not requested for delay but that justice be served.

       WHEREFORE, PREMISES CONSIDERED, Appellee, Erica Lynn Fuller, prays that the time

for filing their brief be extended thirty (30)) days until August 5, 2015.

                                               THE MOORE LAW FIRM, L.L.P.

                                                   BY: __/s/ James R. Rodgers___
                                                     James R. Rodgers
                                                     State License #17136300
                                                     100 N. Main Street
                                                     Paris, Texas 75460
                                                     Telephone 903/784-4393
                                                     Facsimile 903/783-0042

                                                       ATTORNEY FOR APPELLEE, ERICA
                                                       LYNN FULLER



Page -2-
                               CERTIFICATE OF SERVICE

        I certify that a true copy of the above document was delivered to all attorneys of

record/parties, in accordance with the Texas Rules of Appellate Procedure this 24th day of June,

2015.

                                                           /s/ James R. Rodgers
                                                           James R. Rodgers




Page -3-